COOK, Judge
(concurring in part and dissenting in part):
The principal opinion reaffirms the Court’s decision in United States v. Ezell, 6 M.J. 307 (C.M.A.1979), that a commander is not inherently disqualified to authorize a search predicated upon probable cause. I agree with the reaffirmation. The principal opinion also purports to reaffirm the long-standing rule that a commander’s authorization to search is not constitutionally invalid because based upon information not given under oath or affirmation, but the reaffirmation is so qualified as to emasculate the commander’s authority. I agree with the determination that an application to a commander for an authorization to search need not be made on oath or affirmation, but I unqualifiedly reject the limitations the opinion engrafts-upon the rule.
The principal opinion says first that the commander’s decision as to the existence of probable cause is not entitled to the same deference that, under United States v. Ventresca, 380 U.S. 102, 85 S.Ct. 741, 13 L.Ed.2d 684 (1965), would be accorded the judgment of a magistrate in the civilian community when that judgment is challenged by an accused. The net effect is that the commander is treated as though he were a policeman or prosecutor. Ezell held that, inherently, a commander is a “neutral” person sufficiently “detached” from police and prosecutive functions to be qualified, constitutionally, to authorize a search. I cannot see how the exercise of this authority on the basis of unsworn information diminishes the commander’s qualification and status as a magistrate, when the oath or affirmation is not constitutionally required for issuance of his authorization to search.
The second consequence of the absence of an oath, says the principal opinion, is that “the reliability of ... [the commander’s] probable cause determination” becomes suspect; it becomes so suspect that his failure “to obtain” an “oath when it is feasible for him to do so” can be “fatal” to his authorization. I do not perceive the logic of the qualification. If an authorization on information not under oath or affirmation is valid in the first instance, how can the authorizing official’s failure to obtain an oath render his authorization invalid? The qualification does not pertain to an exceptional situation, but to the common-place application for authority to search; substantively, it requires an oath in all but emergency situations. As I see it, the qualification devours the rule which the principal opinion professes to reaffirm. I, therefore, reject the qualification.
Finally, the principal opinion seems to reaffirm the established rule that an authorization to search need not be in writing. Here, too, the opinion cloaks the rule in an exception that is so broad as to reduce the probability of judicial approval of an oral authorization to near zero. Such a rule insures, if it does not command, that a writing be used. As I read this part of the principal opinion, it does not reaffirm the established rule, but posits a new and unacceptable one. I also dissent from that part of the opinion.